DETAILED ACTION
                                                Response to Amendment
The reply filed 08/12/2021, has been entered. Claims 1-13, 15-18, and 20-22 pending in the application. Claims 1, 3-4, 8, 10-11, 16 and 17 are amended. Claims 14 and 19 are cancelled. New Claims 21 and 22 are added. 
Allowable Subject Matter 
Claims 1-13, 15-18, and 20-22 are allowed. The following is an Examiner's statement of reasons for allowance: 			 
Examiner's reasons for allowance are parallel with reasons stated in the applicant's arguments in the remarks and in view of the foregoing amendments, applicant submit that claims 1-13, 15-18, and 20-22 are allowed.  
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112